Title: From George Washington to Major General William Heath, 31 December 1776
From: Washington, George
To: Heath, William



Dear Sir
Trenton 31st Decr 1776

I just now received your favor of the 26th, and am sorry Genl Wadsworth’s Brigade should have left the Stores in such a situation. I hope you have secured ’em all.

I had flattered myself that many of the Eastern Troops, if not the Whole, had got to Pecks Kills before the date of your Letter. I refer you to my last for what I would have done with ’em, & only shall add on that Subject, That I wish you to proceed with ’em as fast as possible, leaving proper Guards for the several passes &c. as before directed.
In respect to the Regiments which you mention, I confess there is much difficulty, nor will the situation of our Affairs at this time allow me to deliberate on a Remedy. All the Cols. are drawing [pay] & I doubt not ⟨w⟩ill forward the pay of those who are divided from ’em; Such parts of the Regiments as are here, I trust will stay a month longer, some have engaged to do it, and I would fain hope in that time, with a moderate share of fortune, to give our Affairs a more promising aspect than they have worn of late. If you can devise a mode by which the Men may be releived, I shall be glad and it will be complied with.
Your exertions to secure the Arms[,] accoutrements, ammunition &c. can’t be too great. It must be done. You need not take any notice of the Order for stopping a Dollar from those who had Arms found ’em. The Stoppage would be of little consequence to the States, and an Injury to individuals, many of whom perhaps had it not in their power to procure Arms.
Before this, I expect some of Colo. Knox’s Officers will have got to Pecks Kills, having been sent to recruit for the Artillery and with proper instructions respecting that department and that also of the Artificers.
to induce the Officers & Soldiery to exert themselves & to distress the Enemy, All plunder, Stores &c. taken, are to be divided equally between those who take it, having regard to the pays of the parties concerned, to regulate the distribution. That this may be done equitably the whole of the plunder &c. is to be returned to the Quarter Master Genl or the Deputy Qr Master where they are, who will distribute it, paying the full value of whatever may be retained for the publick. I am Dr Sir very respectfully Yr Most Obedt St

Go: Washington


P.S. The Order about plunder & Stores does not extend to any but that belonging to the Enemy & not to Tory property—had that been allowed, the Effects of many good—staunch—Worthy persons would have fallen a sacrifice. you are requested to forward the Enclosed.

